internal_revenue_service number release date index number ---------------------- -------------------- --------------------------- ---------------------------- ------------------------------ parent acquiror target department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-151233-07 date date --------------------------- ------------------------- -------------------------------- ----------------------- ------------------------- ------------------------------------- ------------------------ ------------------------- ------------------------------------- ---------------------- ------------------------------------- ---------------------------------- ------------------------------------------------ third party bank third party holding_company x state a state b government agency --------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- -------------- -------------- ------------ plr-151233-07 dear ------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that letter and in later correspondence is summarized below summary of facts parent a state a corporation is a bank_holding_company parent is the common parent of an affiliated_group that files a consolidated federal_income_tax return with its subsidiaries including acquiror and target acquiror and target are state a chartered banks parent owns all the stock of acquiror and target third party holding_company a state b corporation is a bank_holding_company that is unrelated to parent third party holding_company owns all the stock of third party bank for what are represented to be valid business reasons parent wants to combine the operations of target and acquiror and sell the bank charter of target government agency will not permit a state a bank charter to be transferred by itself government agency will approve the proposed sale of the bank charter if it is effected in the manner described below the proposed transaction proposed transaction i ii iii iv target will transfer to acquiror all its assets and liabilities except for target's bank charter and the minimum capital required by government agency to maintain target’s corporate existence parent will sell the stock of target to third party holding_company for a payment of x plus the value of the minimum capital parent will transfer to acquiror the fair_market_value of the minimum capital third party holding_company will merge target with and into third party bank with third party bank surviving all of the parties to the agreements effecting the proposed transaction have agreed to treat the proposed transaction consistently with the requested rulings provided for herein for federal tax purposes representations plr-151233-07 in connection with the proposed transaction the following representations have been made a b target will issue no stock in the transaction acquiror will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the proposed transaction for purposes of this representation amounts used by target to pay its reorganization expenses and all redemptions and other distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the proposed transaction in addition for purposes of this representation the corporate charter and the minimum capital retained by target will be included as assets of target held immediately prior to the transaction the minimum capital will be included in both the numerator and the denominator of the percent and percent tests c all transfers of assets and stock described above will occur pursuant to written binding contracts entered into before the proposed transaction is undertaken d after the transaction parent will be in control of acquiror within the meaning of sec_368 of the internal_revenue_code code e at the time of the proposed transaction acquiror will not have outstanding any warrants options convertible securities or any other right pursuant to which any person could acquire stock in acquiror that if exercised or converted would affect parent's acquisition or retention of control of acquiror as defined in sec_368 f except as may be deemed to occur as a result of the recast of the proposed transaction under sec_1_1502-13 of the income_tax regulations acquiror has no plan or intention to reacquire any of its stock constructively issued in the proposed transaction g the fair_market_value of the acquiror stock constructively received by parent will be approximately equal to the fair_market_value of the target stock surrendered in the exchange h at least of the proprietary interest in target will be exchanged for acquiror stock and will be preserved within the meaning of sec_1_368-1 i acquiror has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the proposed transaction except for dispositions made in the ordinary course of business plr-151233-07 j the liabilities of target assumed by acquiror plus the liabilities if any to which the transferred assets are subject were incurred by target in the ordinary course of its business and are associated with the assets transferred k following the proposed transaction acquiror will continue the historic_business of target or use a significant portion of target's historic_business_assets in a business l acquiror target and parent will pay their respective expenses if any incurred in connection with the proposed transaction m there is no intercorporate indebtedness existing between acquiror and target that was issued acquired or will be settled at a discount n no parties to the proposed transaction are investment companies as defined in sec_368 and iv o the fair_market_value of the assets of target transferred to acquiror will equal or exceed the sum of the liabilities assumed by acquiror plus the amount of the liabilities if any to which the transferred assets are subject p the total adjusted_basis of the assets of target transferred to acquiror will equal or exceed the sum of the liabilities assumed by acquiror plus the amount of the liabilities if any to which the transferred assets are subject q target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 r target will retain only its corporate charter and minimum capital rulings based solely upon the information submitted and the representations set forth above we rule as follows for federal_income_tax purposes the proposed transaction will be viewed as i the acquisition by acquiror of all the assets of target including the bank charter and the minimum capital solely in exchange for constructive acquiror common_stock and the assumption by acquiror of the liabilities of target ii the distribution to parent by target of the acquiror stock in exchange for all of parent's target stock in complete_liquidation of target iii the distribution to parent by acquiror of the bank charter and minimum capital of target in redemption of a portion of parent's acquiror stock constructively received in ii above iv the contribution by parent of the bank charter and the minimum capital of target received in iii above to the capital of new target the deemed contribution in exchange for the issuance of new target stock to plr-151233-07 parent and v the sale of all the stock of new target to third party holding_company the deemed sale for x plus the minimum capital the acquisition by acquiror of all the respective assets of target including the bank charter and the minimum capital solely in exchange for acquiror common_stock and the assumption by acquiror of the liabilities of target followed by the deemed_distribution to parent by target of the acquiror stock in exchange for all of parent's respective target stock in complete_liquidation of target will constitute a tax-free reorganization within the meaning of sec_368 parent acquiror and target will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by acquiror upon the receipt of target's assets in exchange for acquiror stock sec_1032 the basis of the assets of target in the hands of acquiror will be in each instance the same as the basis of those assets in the hands of target immediately prior to the proposed transaction sec_362 the holding_period of the assets of target in the hands of acquiror will include the period during which such assets were held by target immediately prior to the proposed transaction sec_1223 no gain_or_loss will be recognized by target upon the transfer of its assets to acquiror in exchange for acquiror stock and the assumption by acquiror of the liabilities of target sec_361 and sec_357 no gain_or_loss will be recognized by target upon the distribution of acquiror stock in exchange for parent's target stock sec_361 no gain_or_loss will be recognized to parent upon the receipt of acquiror stock in exchange for its target stock sec_354 the basis of the shares of acquiror stock received by parent will be the same as its basis in the target stock surrendered in exchange therefore sec_358 the distribution by acquiror of the target charter and the minimum capital in redemption of parent's acquiror stock will be treated as a redemption to which sec_302 applies sec_1_1502-13 the distribution of the target charter and the minimum capital in redemption of parent's acquiror stock will not be included in the gross_income of parent parent will however be required to make a corresponding negative adjustment in the amount of the distribution to its basis in its acquiror stock under sec_1_1502-32 sec_1_1502-13 plr-151233-07 acquiror will recognize gain_or_loss under sec_311 or sec_1_1502-13 from the distribution of the target charter and the minimum capital in redemption of parent's acquiror stock and such gain_or_loss shall be taken into account under the timing rules of sec_1_1502-13 sec_1 c f iii with respect to such gain_or_loss with respect to the bank charter and the minimum capital of target such gain_or_loss shall be taken into account upon the deemed sale of new target sec_1_1502-13 parent’s basis in the target charter and the minimum capital will be the fair_market_value of such assets sec_301 the holding_period of the target bank charter and the minimum capital in the hands of parent will include the holding_period of such assets in the hands of target sec_1_1502-13 immediately following the deemed contribution to new target new target will be treated for federal tax purposes as a new corporation and will obtain a new employer_identification_number rev_proc 1989_2_cb_631 see also revrul_73_526 c b parent's basis in the stock of new target following the deemed_distribution and contribution_to_capital will be equal to parent's basis in the charter treated as transferred to new target sec_358 and sec_1_358-1 caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no opinion is expressed or implied about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-151233-07 in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely _____________________________ lewis k brickates chief branch associate chief_counsel corporate
